THIS case was argued with Brunton v. InternationalTrust Co., 97 Colo. 49, 47 P.2d 394, decided this day. It is to be distinguished only in that the trust involved was made by Katherine K. Brunton, wife of David William Brunton, and mother of the immediate beneficiaries named in each trust, and a different trustee is selected. For the reasons assigned in our decision in that matter the judgment herein should be reversed and the trial court directed to dismiss the suit.
Let it be so ordered.
MR. JUSTICE HOLLAND and MR. JUSTICE YOUNG not participating. *Page 49